Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 1of11

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

 

 

Case number (if known) Chapter you are filing under:
Cl Chapter 7
C1 Chapter 11
C1 Chapter 12

1] Chapter 13 CY Chiéck ifthis an
. amended filing

  

    

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12147

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms. —

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your fuli name : — . . —

Write the name that is on Kes VW : ee Bde on (oa

your government-issued First name ~ eo First nariel”

picture identification (for : '

example, your driver's Sey) Lew aA) Ww

license or passport). “Middle name\, : Middle name

Bring your picture “lyn nNw IN. u2AMNwvA

identification to your Last name and Suffix (Sr., Jr., 11, IN) _. Lastfame and Suffix (Sr., Jr, i, IID

meeting with the trustee.

 

 

2.  Allother names you have
used in the last 8 years

‘ Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
’ number or federal io 2 “2
Individual Taxpayer _J7 5 2 35 }
Identification number Ee
(TIN) oe

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1
Debtor 2

4., Any business names and
~~ Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

 

 

 

 

 

About Debtor 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KPSETDZ0ANG Doc 1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 2of11

‘Dieolievu wo Lanner

Case number (if known)

 

About Debtor 2 (Spouse Only ina Joint Case):

 

| have not used any business name or EINs.

 

 

 

E@ | have not used any business name or EINs.

 

Business name(s)

Business name(s)

 

EINs

EINs

 

5.- Where you live

BR TEx S St-
idindsoe Ct ceogs”

Number, Street, at & ZIP Code

 

 

| If Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

County

If Debtor 2's mailing address is different from yours, fill it

- In here. Note that the court will send any notices to this

mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

@ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

[] | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Check one:

: @ Over the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

| have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Gage 4920906 Doc 1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 3of11

 

 

 

Debtor 1 7-26 AN €
Debtor 2 Shen haeavil | Jannw”. Case number (if known)
rm °
Teil the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy

Bankruptcy Code you are

choosing to file under

(Form 2010)). Also, go to the top of page 1 and check the appropriate box.
O Chapter 7

O Chapter 11

C] Chapter 12

chapter 13

 

 

 

 

 

 

 

 

 

 

 

8. Howyouwill pay the fee [1 1 will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

@ | need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

[] {request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for BI No.

_ bankruptcy within the
last 8 years? O Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy EANo
» Cases pending or being
filed byaspouse whois 1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When . Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your (1 No. Go to line 12.
residence? . wa .
e Yes. Has your landlord obtained an eviction judgment against you?

ej No. Go to line 12.

oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case. 0906 Doc1 Filed 05/28/19 Entered 05/28/19 14:35:19
Debtor 1 Aas US ae

Debtor 2 - Stephaw ree “Danna Af.

Page 4 of 11

Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

 

of any full- or part-time

business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

i No. Go to Part 4.

Ovyes. Name anid location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

Ooooadda

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

Fora definition of small
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

@ No. 1am not filing under Chapter 11.

DONo. | am filing under Chapter 11, but lam NOT a small business debtor according to the definition in the Bankruptcy
Code.

0 Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14.

No.

0 Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19

Debtor 4
Debtor 2

 

Page 5 of 11

Case number (if known)

 

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit

.:,.Gounseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
SO, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:

You must check one:
| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this. bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1 =I received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30. days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

[C1 !am not required to receive a briefing about

credit counseling because of:

O_sIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

1 _sODisability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 2 (Spouse Only i in a Joint Case}:
You must check one:

&

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

! received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

lf the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

1am not required to receive a briefing about credit
counseling because of:

O sIncapacity.
| have a mental illness or a mental defi iciency that
makes me incapable of realizing or making rational
decisions about finances.

O_éODisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O1 Active duty.
tam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
_, Case.

Debtor1 FEEVIS

£0908, Doc 1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 6of11
7]

Debtor 2 Dhedhawi we ew) Ken

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

[J No. Go to line 16b.

a Yes.. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

0 No. Go to line 16c.

D Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are-you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

C¥No. | am not filing under Chapter 7. Go to line 18.

[C Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses OI No

are paid that funds will

be available for CI Yes

distribution to unsecured

creditors?
18. How many Creditors do #7 1-49 0 1,000-5,000 C1 25,001-50,000

you estimate that you C1 50-99 1 5001-10,000 1 50,001-100,000

. Ud 100-199 0 10,001-25,000 0 More than100,000
0 200-998

19. How much do you Ef so - $50,000 CJ $1,000,001 - $10 million C1 $500,000,001 - $1 billion

estimate your assets to
be worth? .

C1 $50,001 - $100,000
C1 $100,001 - $500,000
C1 $500,001 - $1 million

CJ $10,000,001 - $50 million
C1 $50,000,001 - $100 million
C1 $100,000,001 - $500 million

Oo $1,000,000,001 ~ $10 billion
Oo $10,000,000,001 - $50 billion
Ci More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

1 $0 - $50,000

CO $50,001 - $100,000
[2 $100,001 - $500,000
C1 $500,001 - $4 million

Ci $14,000,001 - $10 million

[i $10,000,001 - $50 million
C1 $50,000,004 - $100 million
CI $100,000,001 - $500 million

C1 $500,000,001 - $1 billion

O $1 ,000,000,001 - $10 billion
oO $10,000,000,001 - $50 billion
O More than $50 billion

 

Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a faise statement, concealing property, or obtaining money or property by fraud in connection with a

bankruptcy case can resuit in fines up to $250,000, or imprisonment for up ars, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3677,
| Ve “7 |

Ca

 

 

Signature of Debtor 1 Signature of Debtor 2
Executedon OS. 23:/Cf Executed on ~</ J A3 / 1G
MM /DD/YYYY MIW’/ DD / YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 7 of 11

United States Bankruptcy Court
District of Connecticut

In re Ken: iw anes , Srephass e i “Dn Y1€/\_ Case No.

 

Debtor(s) Chapter

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.
Date: S- 2 8: [Cf | \ Se

. Se
Date: 5/3/19 v 5 DD
77 CIO

Signature of Debtor

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19

Ak. “Vig “Resi deal —
CAPITAL BANK NA #462192101031****
110 GIBRALTAR RDSUITE 130
HORSHAM, PA 19044
(800) 859-6412
Individual
$209
en ew re FreSj dent

APITAL BANK Ni. NA #517805924849""
110 GIBRALTAR RDSUITE 130
HORSHAM, PA 19044
(800) 859-6412
Individual
$684

Att enti Reser
DIT ONE BANC Ee esso008"

PO BOX 98872
LAS VEGAS, NV 89193-8872
(877) 825-3242 a
Individual :
$1126
Heise Feidén |
beaver FINCL SVC LLCO #601100159264****
PO BOX 15316 WILMINGTON, DE 19850-5316
(800) 347-2683
individual
$1408
Hen Hen fo Fees idenk

LENDING CLUB CORPORATION #9142""**
71 stevenson st SUITE 300
SAN FRANCISCO, CA
94105
(888) 596-3157
Individual
$1367 . -

en fio! Resiclen F
BER UNITED BANK #450459000010****
3683 CRENSHAW BLVD
LOS ANGELES, CA 90016
(877) 663-964
Individual
$402

Page 8 of 11
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19

Attention Pesiden |
YNCB/AMAZON PLCC #604578109002""**

PO BOX 965015
_ FL 32896-5015
(866) 634-8379
individual
$369
AHentis Presicleigd
SYNCB/PAYPALSMARTCONN #604407 104650****
PO BOX 965005
ORLANDO, FL 32896-5005
(866) 300-6432
Individual
$740 . ;
tttentle9 Presiderus7
TLANTIC COLLECTION AGEN #A095**
194 BOSTON POST RD
EAST LYME, CT 06333
(860) 739-490
Medical
3111
Ahn hos Prssideat
EASTERN ACCOUNT SYSTEM, #3346****
75 GLEN ROADSUITE 310
SANDY HOOK, CT 06482
(800) 750-6343
$90 . .
bypfeda to Alps. dewt
EASTERN ACCOUNT SYSTEM, #3368****
75 GLEN ROADSUITE 310
SANDY HOOK, CT 06482
(800) 750-6343
5184

 

iter how Presider?

{VNV FUNDING LLC #444796230008""**
C/O RESURGENT CAPITAL SERVICES
PO BOX 1269

GREENVILLE, SC 29603

(866) 464-1183

$1127

Page 9 of 11
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19

Bitlenfid & Presiden b |
LVNV FUNDING LLC #546645112833****
C/O RESURGENT CAPITAL SERVICES
PO BOX 1269

GREENVILLE, SC 29603

(866) 464-1183

$813

ptentow Psscdet
MIDLAND FUNDING LLC #857965""**
2365 NORTHSIDE DRIVE
SUITE 300 SAN DIEGO, CA 92108
(844) 236-1959
$2614 ;
Altentoa Presideut
PORTFOLIO RECOVERY #517805755760""™*
120 CORPORATE BLVD
SUITE 100
NORFOLK, VA 23502
(844) 675-3407
$1302
PHeficdcs Presicleut
CREDIT ONE BANK #444796230008*"**
PO BOX 98872
LAS VEGAS, NV 89193-8872
(877) 825-3242
$1384

Alta Hew Presiden |
ONE UNITED BANK #450459000010"*
3683 CRENSHAW BLVD
LOS ANGELES, CA 90016
(877) 663-9648
$402 ; ©
Dtreuhand Pees ident
SYNCBINEWEGG #603459160067"""
PO BOX 965036
ORLANDO, FL 32896
(866) 396-8254
$488

Page 10 of 11
Case 19-20906 Doci1 Filed 05/28/19 Entered 05/28/19 14:35:19 Page 11 of 11

Nancy Danner
430 Pembrook Ave
Windsor CT, 06095
Secured: $4500.00
@ Kevin Danner’s mother secured a personal loan at American Eagle Federal Credit Union
to loan and pay for Stephanie Danner’s Hearing Aids.
£ Cy
as 7 Hows Fyider (
799 Hebron Avenue
Giastonbury, CT 06033
United States
Audiologist $300 vo
SEE Atewhor> Ops dew. U
Eversource
$1784.46

Acct.# 5156567604

AHtenttoxo Preside }
AT&T
Overdue 194.76
Account Number: 374022299957
Foundation Account: yeh

t

tegen fhes chet ' (cable)
Account Number 8773 40 024 0552257
Overdue 382.99

Bien tyeas President (
360 FCU
-778.12 as of 5/23/19
Acct xxx6074
